Citation Nr: 0934634	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-41 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

3.  Entitlement to service connection for lumbar spine 
disability, to include the issue of whether new and material 
evidence has been received to reopen the claim.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 
1972, and from June 1980 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and January 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In July 2009, the Veteran testified 
before the undersigned at a videoconference hearing.  The 
hearing transcript is associated with the claims folder.

The issue of entitlement to service connection for lumbar 
spine disability on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's PTSD does not produce occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgment or thinking.

2.  The Veteran's hemorrhoids are not large or thrombotic, 
irreducible with excessive redundant tissue evidencing 
frequent recurrences, or productive of secondary anemia or 
fissures.

3.  An unappealed May 1975 RO decision denied a claim for 
service connection for "back muscle strain" on the basis 
that the evidence did not show evidence of chronic or 
residual disability related to an in-service event.

4.  Additional evidence submitted since the RO's May 1975 
decision is new and material as it demonstrates a chronic 
lumbar spine disability and includes lay evidence of in-
service injury with continuity of symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.7, 4.21, 
4.130, Diagnostic Code (DC) 9411 (2008).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.114, DC 7336 (2008).

3.  The RO's May 1975 decision denying service connection for 
residuals of a back strain is final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).

4.  The evidence added to the record subsequent to the RO's 
May 1975 rating decision is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability rating claims

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings 
may also be assigned for separate periods of time based on 
the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).

The Veteran's PTSD is evaluated under the criteria of DC 
9411.  See 38 C.F.R. § 4.130.  In this case, the RO has 
assigned a 50 percent rating which contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Rating Schedule that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

External or internal hemorrhoids are rated pursuant to 
38 C.F.R. § 4.114, DC 7336.  The currently assigned 
noncompensable evaluation contemplates milder or moderate 
hemorrhoids.  A 10 percent rating is assigned for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent 
evaluation is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia or with fissures.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  So long as the Board 
provides an adequate reason or basis for doing so, the Board 
does not err by favoring one competent medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, 
an examiner's review of the claims folder is not required in 
each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 
(1997) (review of claims file not required where it would not 
change the objective and dispositive findings made during a 
medical examination); see also D'Aries v. Peake, 22 Vet. App. 
97, 106 (2008) (holding that it is not necessary for a VA 
medical examiner to specify review of the claims folder where 
it is clear from the report that the examiner has done so and 
is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that it was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
the Board may reject a medical opinion based on an inaccurate 
factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in Veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

A.  PTSD

Private psychiatric reports from Dr. E.G. reflect the 
Veteran's treatment for PTSD from May 2005 to June 2006.  
These records reflect the Veteran's report of flashbacks, 
depression, anxiety, nightmares, irritability, sleep 
difficulty and worry that someone may break into his home.  
His mental status examinations were significant, at times, 
for impairment of affect, concentration, speech, psychomotor 
activity, impulsivity and mood.  His memory, grooming, 
thinking and orientation were described as ranging from fair 
to within normal limits (WNL), except for ideas of reference 
and somatic complaints (nausea).  He denied suicidal 
ideations, homicidal ideations and hallucinations.  The 
initial evaluation in May 2005 assigned a GAF score of 
greater than 70.

Thereafter, the Veteran's VA clinical records describe him as 
acting in an intimidating and aggressive manner towards VA 
clinicians.  A May 2007 VA PTSD Assessment Summary noted the 
Veteran's complaints of sleeping difficulty due to fear and 
dreams/nightmares concerning his war experiences.  He had 
trigger flashbacks as well as symptoms of hyperarousal and 
hypervigilance.  On mental status examination, the Veteran 
presented as casually dressed, cooperative and attentive.  He 
became more relaxed and cooperative throughout the interview.  
His mood was anxious and slightly agitated.  His affect, 
although intense, was within normal limits.  He was fully 
oriented and demonstrated good memory and concentration.  His 
vocabulary and general fund of information was appropriate 
for his level of education and experience.  There was no 
evidence of formal thought disorder, delusional thinking, or 
perceptual disturbance.  The Veteran denied suicidal or 
homicidal ideation (SI/HI).  Judgment and insight were good.  
The examiner diagnosed PTSD with a GAF score of 58 for the 
current and past year.

On VA Compensation and Pension (C&P) examination in May 2007, 
the Veteran described ongoing symptoms of PTSD which were 
frequent and severe with no remissions.  He had been married 
for 37 years, and described his relationship as good although 
sometimes being distant.  He had a few friends, but most of 
his close friends had died.  He enjoyed reading and playing 
chess, but had few other activities.  He had a past history 
of 2 arrests for driving under the influence (DUI), but he 
described his current drinking as episodic.  He denied a 
history of assaultiveness, but had an extremely bad temper 
throughout the years.  He described performing adequately in 
employment, but felt that his anger was a deterrent to 
further career advancement.  He was able to manage 
responsibilities of self-care, but otherwise had a paucity of 
social and interpersonal relationships as well as 
recreational pursuits.

On mental status examination, the Veteran wore a tie and 
demonstrated good hygiene.  He initially came into the room 
extremely angry without provocation, launching into a tirade 
about the VA system.  However, he eventually wound down his 
anger and was able to begin a fruitful discussion which was 
somewhat adversarial.  Eye contact was good.  The Veteran was 
oriented to person, place and time.  There was no impairment 
of thought process, communication, delusions, hallucinations, 
obsessive or ritualistic behavior, speech, panic attacks, 
depression, or anxiety.  There was no impairment of memory 
loss, although the Veteran complained of difficulty 
concentrating and focusing attention.  He did not describe 
physically acting out on impulses, but readily admitted to 
anger difficulty.  He slept poorly at times, and often stayed 
awake most of the night being unable to sleep.  He denied 
suicidal and homicidal ideation.

The VA examiner described the Veteran as primarily 
manifesting behavioral, cognitive and social symptoms of 
PTSD.  The Veteran's behavioral problems involved anger, his 
cognitive problems was evidenced by difficulty with 
concentration and attention, and his social changes were 
noted as having few friends, social activities or leisure 
pursuits.  The Veteran had some diminishment of interest, as 
well as a feeling of estrangement from others, with a 
restricted range of affect.  He showed persistent symptoms of 
increased arousal as evidenced by sleep difficulty, 
irritability, outbursts of anger, concentration difficulty, 
severe hypervigilance, and exaggerated startle response.  His 
alcohol problems appeared to be related and secondary to 
PTSD.  The examiner diagnosed PTSD with history of alcohol 
abuse, and assigned a current GAF score of 55.  The examiner 
summarized that the Veteran had moderate to severe PTSD 
symptoms which caused significant difficulty in his quality 
of life and anger, in particular to his occupational 
functioning through the years, and some impairment of social 
functioning.  The PTSD signs and symptoms resulted in 
deficiencies in work, family relations and interpersonal 
relationships.  The Veteran was deemed competent to manage 
his financial affairs.

The Veteran's subsequent VA clinical records note the 
Veteran's continued propensity for having disagreements with 
VA clinicians.  In October 2007, the Veteran reported working 
part-time in marketing and drug testing.  

A December 2007 private PTSD evaluation noted that the 
Veteran presented as casually addressed and alert.  The 
Veteran was anxious and reported flashbacks, startle 
responses, nightmares, fear of being assaulted, a dislike of 
people of approaching from behind, and worry that mines were 
underneath garden grounds.  He denied suicidal ideation but 
had thoughts of harming others.  The examiner diagnosed PTSD 
and assigned a GAF score of 50.

VA clinical records in January 2008 noted that the Veteran 
demonstrated loud, demanding and non-cooperative behavior.  
He was otherwise described as manifesting "challenging 
behavior."

A February 2008 private psychiatric evaluation reflected the 
Veteran's report of inability to trust people, paranoia, 
depression, mood swings, irritability, concentration 
difficulty, feelings of guilt and shame, low self-esteem, low 
energy level and insomnia.  On mental status examination, the 
Veteran presented as casually groomed.  He had a flat affect 
and depressed mood.  He made fair eye contact.  Speech was 
coherent and goal-directed.  Insight, judgment and impulse 
control were fair.  Intellectual functioning was average.  
There were no auditory or visual hallucinations, delusions, 
thought insertion, ideas of reference, looseness of 
association, or active suicidal or homicidal ideations.  The 
examiner diagnosed PTSD with a current GAF score of 50 and 55 
for the past year.

In February 2008, the Veteran filed an application for a 
total disability rating based upon individual unemployability 
due to service-connected disability (TDIU).  He reported 
attending classes to complete an undergraduate degree.

A May 2008 VA clinical record noted that the Veteran had a 
negative depression screen.  However, a mental health 
consultation that same month noted the Veteran's report of 
flashbacks, increased agitation, avoidance and occasional 
depression.  He described himself as "always on edge."  He 
was spending time with his family, and watched his 
grandchildren on Fridays.  He reported being employed.  He 
denied a history of suicidal or homicidal ideations.  The 
Veteran was assessed with chronic, worsening of PTSD 
symptoms, specifically agitation.  In June 2008, the Veteran 
was noted to have bizarre behavior which required evaluation 
for psychotic symptoms.

A June 2008 statement from the Veteran's former employer EXAM 
ONE noted that the Veteran had been working 2-3 days per 
month in drug and alcohol testing and marketing.  He last 
worked in December 2007 with the reason for termination noted 
as the Veteran's incompatible work schedule.

An August 2008 VA clinical record reflected the Veteran's 
report of a PTSD flare.  He described symptoms of nightmares 
causing interrupted sleep.  A subsequent consultation in 
September 2008 noted the Veteran's depressive symptoms of 
insomnia, variable appetite with an approximate 6 pound 
weight loss, occasional anhedonia, easy fatigability, 
impaired concentration and variable productivity.  He also 
endorsed other symptoms of bipolar disorder, such as mildly 
pressured speech, racing thoughts, and variability with goal-
directed multiple tasks.  The Veteran also had PTSD symptoms 
such as anger control difficulty, hypervigilance, emotional 
dyscontrol such as lability, significant distrust of others, 
variable socialization outside of his family and difficulties 
within his family.  On mental status examination, the 
Veterans' memory was fairly intact.  Concentration was fairly 
good.  Mood was euthymic with normal range and intensity of 
affect.  There was no inappropriate affect.  The Veteran 
demonstrated average intellectual functioning per fund of 
knowledge.  Thought processes were coherent, logical and 
goal-directed without flight of ideas, looseness of 
associations, tangentiality or circumstantiality.  Thought 
content revealed no suicidal ideations, homicidal ideations, 
directed paranoid ideation, delusions or ideas of reference.  
The Veteran was diagnosed with PTSD with treatment non-
compliance.  GAF scores were assigned as 53 for current 
functioning, 56 in the past year, and lowest GAF score for 
the past year of 51.

On VA C&P examination in September 2008, the Veteran 
expressed anger with regard to his VA treatment, noting that 
VA clinical records were possibly fabricated.  He described 
having significant PTSD symptoms every day without remission.  
He had been intermittently taking college courses towards a 
bachelor's degree, but he didn't have a planned major.  He 
last worked in December 2007, and quit because he wanted to 
kill the clients and couldn't stand it anymore.  He had been 
married for 37 years, but stated that the marriage had been 
no good due to his wife's stupidity.  He described his 
relationship with his two adult children was "semi-good," 
and his four granddaughters as "fairly good" as long as he 
did not have to punish them.  The Veteran described having a 
number of friends with whom he enjoyed visiting, playing 
poker, fishing and eating.  He enjoyed writing and studying.  
He denied any substance use.  He vaguely described instances 
of sometimes hitting the wall, but he did not elaborate 
further.

The VA examiner summarized the Veteran's psychosocial 
functioning status as being unemployed partly due to a lay 
off from Kelly Air Force Base where he had worked for many 
years, and partly due to inability to get along with 
employers, colleagues, coworkers and clients.  The Veteran 
was able to successfully go to school, and routinely take 
care of his driving, traveling, self-grooming, and providing 
for his needs.  His family role functioning was described as 
poor which did not appear to have worsened.  However, the 
examiner described the Veteran as having rich and rewarding 
social and interpersonal relationships as well as 
recreational pursuits.

On mental status examination, the Veteran was described as an 
extremely angry man.  He was angry at VA, and felt rejected 
by VA.  He constantly interrupted the interview with 
challenging remarks and going off into tangents in that 
direction.  Orientation was intact.  There were no delusions, 
hallucinations, suicidal thoughts, obsessive or ritualistic 
behavior, or panic attacks.  The Veteran made challenging 
statements regarding homicidal ideations, but he had no 
current active intent or plan.  The Veteran described himself 
as having a good memory.  His speech was occasionally, mildly 
pressured when angry.  His impaired impulse control was 
variable, but it did not seem to have any effect on his 
motivation or mood.

The VA examiner described the Veteran's specific PTSD 
symptoms as avoidance of activities and situations that 
aroused recollections of trauma such as hunting and camping.  
The Veteran did not describe anhedonia, feelings of 
detachment, or estrangement of others except his anger of 
people he considered stupid.  The Veteran did display 
persistent symptoms of increased hyperarousal, such as sleep 
difficulty, irritability, anger outbursts, chronic anger, and 
being somewhat paranoid.  He had hypervigilance and 
exaggerated startle response.  The Veteran really did not 
describe intrusive distressing recollections of combat 
events.  The VA examiner diagnosed PTSD and alcohol abuse in 
remission, and assigned a GAF score of 55.

The VA examiner summarized that the Veteran had symptoms of 
PTSD which caused quality of life disturbances, particularly 
anger, which had some impact on his social and family 
functioning.  However, the Veteran was able to have 
meaningful interpersonal relations, be productive in 
schooling, writing, and taking care of his physical needs.  
The Veteran was deemed competent to manage his benefit 
payments, as he had no interfering cognitive disorder or 
severe persistent mental disorder.  The Veteran was deemed as 
functioning in a similar manner as the VA examination in 
2007.  Overall, the VA examiner opined that the Veteran's 
PTSD resulted in reduced reliability and productivity, such 
as inability to get along with his family, inability to 
continue working due to his temper and anger problems as well 
as sleep problems.

An October 2008 VA psychiatric consultation report noted the 
Veteran's report of being an arrogant and disagreeable 
person.  He became irritated when he had to explain decisions 
he had made carefully and thoughtfully.  He had a fantasy of 
being a con man, but noted that it would take too much 
effort.  On mental status examination, the Veteran was 
casually dressed.  He made good eye contact, and displayed a 
calm manner and easy engagement.  Memory was intact, and 
concentration was good.  Mood was euthymic with normal range 
and intensity of affect.  There was no inappropriate affect.  
The Veteran seemed of average intellectual functioning per 
fund of knowledge.  Thought processes were coherent, logical 
and goal-directed without flight of ideas, looseness of 
associations, tangentiality or circumstantiality.  Thought 
content revealed no suicidal ideations, homicidal ideations, 
directed paranoid ideation, delusions or ideas of reference.  
The Veteran was diagnosed with chronic PTSD with a GAF score 
of 55.

A November 2008 VA clinical record noted that the Veteran 
required a violent behavior evaluation, as the Veteran was 
verbally abusive and placed the VA staff at risk of harm. 

At his hearing in July 2009, the Veteran testified to a long 
history of difficulty interacting with co-workers and 
supervisors due to lack of trust.  He described himself as 
being self-delusional and being unable to focus and stay on 
task on various work, family and schooling activities.  His 
sleep was impaired with nightmares 3 to 4 times per week.  He 
had to take long naps throughout the day.  He described 
obsessional rituals such as checking his environment for 
potential threats, and sometimes seeing ghostly figures in 
the distance when fishing.  He described his state of mind as 
always being on the last patrol.

Applying the criteria to the facts of this case, the Board 
finds that the criteria for an initial 70 percent rating for 
the Veteran's service-connected PTSD have not been met for 
any time during the appeal period.  Overall, the credible lay 
and medical evidence in this case establishes that the 
Veteran's service-connected PTSD does not produce 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment or thinking.

In this case, the Veteran describes PTSD symptomatology which 
includes chronic insomnia with nightmares, flashbacks, 
depression, hypervigilance, hyperarousal, anger outbursts, 
increased startle response, paranoia, mood swings, low self-
esteem, decreased energy, emotional dyscontrol, and avoidance 
behavior.  The Veteran's treating physicians describe the 
Veteran as being a very angry individual who demonstrates 
intimidating and aggressive behavior.  He has a past history 
of self-medication of symptoms with alcohol.

However, the VA C&P examination reports and VA clinical 
records contemporaneous in time with the appeal period do not 
reflect any significant deficits of orientation, hygiene, or 
thought process.  The Veteran has not described suicidal 
ideation, or near-continuous panic or depression affecting 
his ability to function.  The Veteran describes memory and 
concentration deficits, but mental status examinations have 
found no significant deficits of memory or concentration.  
The Veteran describes an obsessional ritual of checking his 
environment for hazards or intruders, but denies any 
obsessional rituals which interfere with his routine 
activities.  The Veteran also describes impaired impulse 
control which is reflected in his verbal communication with 
VA clinicians.  However, the Veteran has never had any 
periods of actual violence against an individual.

The Board also notes an inconsistency with respect to the 
Veteran's report of social functioning.  On VA C&P 
examination in March 2008, the Veteran essentially described 
having no friends outside of the home, which the examiner 
described as a "paucity" of social relations.  However, on 
VA examination in September 2008, the Veteran described a 
multitude of friends with whom he played poker, fished and 
ate.  He further described his marital relationship as no 
good, which contrasts with his March 2008 report of a good 
marital relationship.  Overall, the September 2008 VA C&P 
examiner described the Veteran as having "rich and 
rewarding" social and interpersonal relationships as well as 
recreational pursuits.

The Board has considered the Veteran as competent to describe 
his PTSD symptomatology, and many of his reports of 
symptomatology are deemed credible.  However, the Veteran's 
descriptions as to his social impairment are inconsistent and 
unreliable.  Moreover, his explanation for unemployability 
conflicts with the reason provided by his private employer, 
providing further evidence of reduced reliability of his lay 
allegations.

Regardless of these discrepancies, the VA C&P examiners as 
well as private examiners have essentially evaluated the 
Veteran's overall psychological, social, and occupational 
functioning as being moderately to severely impaired in 
degree, as expressed in GAF scores ranging from 50 to 70.  
These evaluations, in light of the Veteran's ability to 
establish and maintaining effective social relations and 
overall lack of significant impairment involving thought 
process and content, judgment, hygiene, illogical or obscure 
speech, interfering obsessional rituals, symptoms affecting 
his ability to function independently or orientation, 
preponderate against an evaluation in excess of 50 percent 
for any time during the appeal period.

In sum, the Board finds by a preponderance of the credible 
lay and medical evidence that the Veteran's PTSD has not 
produced occupational and social impairment, with 
deficiencies in most areas such as work, family relations, 
judgment or thinking, for any time during the appeal period.  
The benefit of the doubt rule is not for application as the 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Hemorrhoids

On VA C&P examination in April 2003, the Veteran described 
suffering hemorrhoids flares on weekly basis, although at 
times he would have a 3-4 week period without flares.  He 
frequently applied petroleum jelly to his hemorrhoids 3 to 4 
times daily, and used hemorrhoid ointments or suppositories 
at the onset of inflammation.  At these times, he also used 
hygiene medicated cleaning pads.  He also described problems 
holding stool with leakage.  His limitations included 
discomfort and aggravation for normal sitting or exerting 
himself with day-to-day activities.  He had lost 
approximately 30 days of work over a 30-year period due to 
his hemorrhoids.  On physical examination, hemorrhoids were 
not seen externally, and internal hemorrhoids were not 
palpated.  There was no reduction of the lumen, loss of 
sphincter control, or evidence of fissure or ulceration.  
There was no evidence of loss of nutrition.  The examiner 
noted that the Veteran described his hemorrhoids as 
precluding a lot of normal activities due to symptoms of pain 
and discomfort.

In a December 2003 statement, the Veteran indicated that his 
April 2003 VA C&P examination was conducted while his 
hemorrhoids were asymptomatic, and did not account for his 
bleeding and pain symptoms.

Thereafter, VA clinical records are significant for the 
results of a colonoscopy performed in November 2006 which 
revealed internal hemorrhoids and diverticulosis.

In a March 2007 statement, the Veteran described his 
hemorrhoid condition as causing excruciating pain, burning, 
bleeding and soreness during flare-ups, aggravated by a 
myriad of factors such as physical activity, certain foods, 
beverages, inactivity and stress.  He had noticed that his 
flare-ups were becoming more pronounced by lasting longer, 
bleeding more, and becoming more uncomfortable.  His self-
treatment consisted of hemorrhoid wipes, cream and 
suppositories.  His flares occurred without warning, were not 
easily relieved, and had become a serious aggravation to his 
body and mind interfering with activities such as working, 
driving, sitting and standing.

The Veteran was afforded another VA C&P examination in March 
2007.  The Veteran described rectal pain and bleeding which 
occurred every 3 to 4 months, and lasted 2 to 3 days in 
duration.  This caused discomfort in the rectal area which 
distracted him from his computer-based occupation and driving 
for extensive periods of time.  His current treatment 
consisted of Preparation H.  Physical examination 
demonstrated a non-thrombotic 0.5 x 0.5 cm. hemorrhoid in the 
3 o'clock position.  There was good sphincter control with no 
fecal leakage.  The size of the lumen and rectum was 
essentially normal.  There was no bleeding or thrombotic 
hemorrhoid.  There were no signs of fissure or anemia.  The 
examiner noted that results from a colonoscopy performed in 
August of 2006 were essentially negative for malignancy of 
any type.  The examiner described grade I hemorrhoids that 
were mildly symptomatic.  From a functional standpoint, the 
Veteran had mild discomfort when driving long distances and 
when sitting for long periods of time due to itching and 
burning.

VA clinical records next reflect the Veteran's October 2007 
report of a hemorrhoid flare which had lasted a month in 
duration.  His topical treatment ointments had been 
ineffective.  Examination found moderate-sized, slightly 
tender hemorrhoidal tissue with no active bleeding or stool 
in the rectal vault.  He was prescribed Docusate and referred 
for a general surgery consultation.

At his hearing in July 2009, the Veteran described hemorrhoid 
flares which occurred approximately once per month, sometimes 
more often.  He felt that, at times, his hemorrhoids 
protruded, which resulted in bleeding and pain with bowel 
movements.  He had bleeding 3 to 4 times per month.

Based on the above, the Board finds that the lay and medical 
evidence of record does not support the assignment of a 
compensable evaluation for hemorrhoids for any time during 
the appeal period.  At the outset, the Board acknowledges the 
Veteran's report that his hemorrhoids have active and 
inactive stages, which may explain the absence of 
symptomatology on any one examination.  However, the Veteran 
has provided inconsistent accounts as to the frequency, 
duration and severity of his hemorrhoid flares.  For example, 
he has variously alleged near weekly symptoms but he reported 
flares occurring every 3rd or 4th month to a VA examiner in 
March 2007.

The medical evidence in this case demonstrates that internal 
hemorrhoids were detected during a November 2006 colonoscopy, 
a small, non-thrombosed external hemorrhoid was detected on 
VA C&P examination in March 2007, and a moderate-sized, 
slightly tender hemorrhoid was found in October 2007.  

Importantly for this decision, the VA clinical records and VA 
C&P examination reports have found that the Veteran's 
hemorrhoids are not large or thrombotic, irreducible with 
excessive redundant tissue evidencing frequent recurrences, 
or productive of secondary anemia or fissures.  The Veteran 
is deemed competent to describe symptoms such as pain, 
bleeding and the observable symptoms of a hemorrhoid.  
However, he is not deemed to describe medical conditions such 
as thrombosis, anemia or fissures.  Espiritu, 2 Vet. App. at 
494.  In any event, the medical findings of record, which 
include a VA examiner's impression that the Veteran's 
demonstrated disability is appropriately classified as mild 
in degree, and resulting in mild functional impairment, 
greatly outweighs the Veteran's lay contentions which are 
inconsistent and unsupported by the medical evidence of 
record.

Overall, the evidence does not support a compensable 
evaluation for the Veteran's hemorrhoids, and the claim must 
be denied.  38 C.F.R. § 4.3.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all symptoms 
and the level of disability resulting from the Veteran 
service-connected PTSD and hemorrhoid disability have been 
contemplated in the schedular ratings assigned.  During the 
appeal period, the VA examiners have found that the Veteran's 
hemorrhoid disability results in mild to moderate 
symptomatology, which is part of the criteria for a 
noncompensable rating.  Higher schedular ratings are 
available, but the Veteran does not meet such criteria.

The Veteran's PTSD symptoms and resultant occupational and 
social impairment are adequately addressed in the rating 
criteria.  Quite simply, there are no unusual aspects of his 
PTSD disability not addressed in his current rating, and a 
higher schedular rating is available.  The Veteran has 
alleged unemployability due to PTSD, and the Veteran's anger 
control problems are identified as one factor in his 
difficulty finding and maintaining employment.  Notably, VA's 
rating criteria compensate workplace impairment, to include 
loss of working time from exacerbations or illnesses, 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  The Board also notes that the 
RO denied entitlement to TDIU in a June 2008 decision, and 
the Veteran did not appeal that determination. 

In the Board's opinion, the currently assigned ratings 
contemplate all aspects of his PTSD and hemorrhoid 
disabilities.  Therefore, the first prong of the Thun test is 
not satisfied and referral for extraschedular consideration 
is not warranted.

Service connection claim

The Veteran seeks to establish service connection for a 
lumbar spine disability.  The Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

An RO decision in May 1975 denied a service connection claim 
for "back muscle strain" on the basis that the evidence did 
not show evidence of chronic or residual disability related 
to an in-service event.  The evidence before the RO included 
service treatment records (STRs) reflecting the Veteran's 
treatment for muscle strain in August and September 1970.  
The Veteran had reported a two-year history of back pain.  
However, VA C&P examiner in March 1975 did not diagnose a 
chronic back disorder, noting only a "history of low back 
pain."

The RO notified the Veteran of the May 1975 decision and his 
appellate rights by letter dated May 14, 1975, but the 
Veteran did not file a timely appeal.  See 38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974) 
(a Notice of Disagreement (NOD) shall be filed with the 
agency of original jurisdiction within 1-year from the date 
that the agency mails notice of the determination).  That 
decision, therefore, is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen in December 2002, and 
this appeal ensues from the RO's July 2003 rating decision 
denying the benefits being sought.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, 
if the claimant can thereafter present new and material 
evidence, then the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2008); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131.  Specified diseases listed as 
chronic in nature may be presumed to have been incurred in 
service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  A valid claim is not deemed to 
have been submitted where there is no competent evidence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

For veterans who engaged in combat, VA accepts as sufficient 
proof lay statements of the occurrence of combat-related 
trauma if consistent with the circumstances, conditions, 
and/or hardships of service, notwithstanding the fact that 
there is no official of such incurrence and, to that end, 
reasonable doubt is to be resolved in the veteran's favor.  
38 U.S.C.A. § 1154(b).  These provisions serve to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service, but do not obviate the ultimate 
burden of establishing a nexus between such incurrence or 
aggravation to a current disability.  Clyburn v. West, 12 
Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 
305 (1998); Arms v. West, 12 Vet. App. 188, 194 (1999).

Evidence of record since the RO's May 1975 decision includes 
private treatment records reflecting the Veteran's treatment 
for back strain in April 1976, which note a history of 
traumas in December 1975 and April 1976.  The Veteran 
continued to obtain treatment for low back pain with 
additional post-service traumas.  A September 2003 private 
medical report noted the Veteran's history of "off & on" 
back pain since 1970 which had recently increased in 
severity.  These records reflect a current diagnosis of 
degenerative disc disease of the lumbar spine, status post 
right L3-L4 partial hemilaminectomy, foraminotomy and removal 
of herniated nucleus pulposus right L3-L4.

Additional evidence includes the Veteran's testimony before 
the Board in July 2009.  He described serving in combat as an 
infantryman in the Republic of Vietnam from approximately 
December 1970 to November 1971.  His duties involved carrying 
heavy rucksacks, which weighed up to 70 percent of his total 
body weight, up and down hills, through streams and on uneven 
ground.  He had many slips and falls while out in the field 
and during firefights which did not get treated.  He 
testified that his back had been continuously painful since 
his combat service.

The Board finds that the evidence submitted of record since 
the RO's May 1975 decision is both new and material.  The 
evidence includes diagnoses of a current, chronic disability 
of the lumbar spine as well as lay report of in-service 
injury with continuity of symptomatology since service.  The 
Veteran has been awarded the Combat Infantryman Badge (CIB).  
As such, his testimony regarding traumas to the back during 
combat situations is accepted as supplementing the STRs.  
38 U.S.C.A. § 1154(b).

In sum, the newly submitted evidence cures the previous 
evidentiary defect, or unestablished fact, at the time of the 
RO's May 1975 decision and raises a reasonable possibility of 
substantiating the claim when viewed in the context of the 
entire record.  38 C.F.R. § 3.156(a).  The claim, therefore, 
is reopened for review on the merits.

As addressed in the remand below, the Board finds that 
additional development of this claim is necessary prior to 
any further review by the Board.

The Duty to Assist and the Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With respect to the PTSD claim, the Veteran is challenging 
the initial evaluation assigned following grants of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Nonetheless, the Board notes that the RO issued a VCAA notice 
in March 2006 which advised the Veteran that his disability 
ratings were determined by a schedule for evaluating 
disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining his disability ratings included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him. 

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of his PTSD claim.  

Additionally, it had been held by the Court of Appeals for 
Veterans Claims (CAVC) that, for the increased-compensation 
claim for hemorrhoids, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, it was held that if the DC under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, it was held that the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  However, 
the United States Court of Appeals for the Federal Circuit 
has since overturned the requirement that VA provide notice 
as to specific diagnostic codes or as to evidence of the 
impact of a disability on the Veteran's daily life.  Vazquez-
Flores v. Shinseki, No. 2008-7150 (Fed. Cir. September 4, 
2009).

Although no longer required, a July 2008 RO letter fully 
complied with the VCAA content requirements for the increased 
rating hemorrhoid claim as identified in Vazquez-Flores.  The 
timing deficiency was cured with readjudication of the claim 
in the March 2009 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Considering the notices provided to the Veteran, the 
contentions advanced by the Veteran on appeal and the 
considerable administrative development of this claim (which 
includes several C&P examinations, and the obtainment of 
private and VA clinical records), the Board finds that the 
totality of the circumstances demonstrates that the Veteran 
is aware of the evidentiary requirements for both claims 
being decided on appeal, and that any notice error does not 
result in any prejudicial harm to the Veteran.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  See also Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
clinical records identified by the Veteran as relevant to his 
claim on appeal.  As addressed below, the Board finds that 
additional searches for VA clinical records in 1972 is 
necessary to decide the claim of service connection for 
lumbar spine disability, as the issue of chronicity and onset 
of a chronic disorder are at issue.  However, these records 
have no relevance regarding the current severity of the 
Veteran's PTSD and hemorrhoids being evaluated several 
decades after the Veteran's discharge from active service.

The Board further finds that the evidence of record is 
sufficient to decide these claims, and that additional VA 
examination or medical opinion is not necessary to decide the 
claims.  The Veteran has been afforded VA C&P examinations 
for his PTSD and hemorrhoid disabilities, to include 
additional examinations to evaluate his claim of an increased 
severity of symptoms.  

On review of the record, the Board does not find any lay 
report of symptoms by the Veteran since the last VA C&P 
examinations conducted which suggests an increased severity 
of symptoms to the extent that a higher rating may still be 
possible.  Thus, there is no duty to provide further medical 
examination for these claims.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).

Significantly, the Veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  The Board finds that 
all evidence necessary to decide these claims has been 
obtained, and that no reasonable possibility exists that any 
further assistance would be capable of further substantiating 
the claims.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating greater than 50 percent for PTSD is denied.

An increased (compensable) rating for hemorrhoids is denied.

The claim for service connection for lumbar spine disability 
is reopened.  To this extent only, the appeal is granted.


REMAND

As indicated above, the Board has reopened the claim for 
service connection for lumbar spine disability for review on 
the merits.  The Veteran recently testified to having 
obtained VA outpatient treatment in San Antonio, Texas after 
his discharge in 1972.  These relevant records, which are not 
associated with the claims folder, must be obtained prior to 
any further adjudication of this claim.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file). 

Additionally, the Board finds that medical opinion is 
necessary in order to decide the issue of whether any 
currently diagnosed disability of the lumbar spine had its 
onset in service, or alternatively, is related to event(s) in 
service.  38 U.S.C.A. § 5103A(d).

In this respect, the Board notes that a VA physician's 
assistant in July 2008 provided opinion that the Veteran's 
currently diagnosed degenerative disc disease of the lumbar 
spine, status post L3L4 hemilaminectomy, was not caused by or 
the result of injury incurred during service.  In rendering 
this opinion, the VA clinician stated that there was a lack 
of chronicity and documented record of treatment for a 30 
year period following the Veteran's discharge from service.  
This statement is factually incorrect, as the Veteran's STRs 
reflect his report of a two-year history of back pain during 
service, and there is documented treatment for low back pain 
since 1976.  This examination report, therefore, holds little 
probative value and must be returned as inadequate for rating 
purposes.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
(examiner's opinion based upon an incorrect factual premise 
holds little probative value).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain the following VA clinical 
records of treatment for the Veteran's 
lumbar spine disability:
	
	a) any available records from VA 
outpatient 	clinics in San Antonio, 
Texas from 1972 to 1975; 	and

	b) complete clinic records from the 
San Antonio 	VA Medical Center since 
November 2005. 

2.  Following the receipt of any 
additional records, the Veteran should be 
afforded VA orthopedic examination for 
the purpose of determining the nature and 
etiology of any currently manifested 
lumbar spine disability.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.  Following 
examination, review of the claims folder 
and obtaining relevant history from the 
Veteran, the examiner should be requested 
to express opinions on the following 
questions: 
		
	(a) What is the diagnosis, or 
diagnoses, if any, of 	any current 
lumbar spine disability; and 
		
	(b) Whether it is more likely than 
not (i.e., 	probability greater than 
50 percent), at least as 	likely as not 
(i.e., probability of 50 percent), or 
	less likely than not (i.e., 
probability less than 50 	percent) that 
any currently manifested disability 
	of the lumbar spine (1) was incurred 
in or 	aggravated during a period of 
active service, or 

	(2) is related to event(s) during 
active service, or 

	(3) is related to some other 
etiologic cause?

The examiner is requested to conduct a 
comprehensive review of the entire 
record, to include the Veteran's 
descriptions of the rigors of the combat 
environment, the STRs reflecting the 
Veteran's report of a 2-year history of 
low back pain while being treated for low 
back pain in August and September 1970, 
the Veteran's report of recurrent back 
pain on his January 1972 separation 
examination, the Veteran's description of 
back pain on his February 1975 VA Form 
21-526, the results from VA C&P 
examination in March 1975, the Veteran's 
treatment for back strain in April 1976, 
and all additional relevant private and 
VA clinical records.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
claim on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The Veteran and his 
representative should be allowed an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
				
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


